DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baraskar et al. (US 11,322,509) (“Baraskar”).
With regard to claim 1, figure 39C of Baraskar discloses a nonvolatile memory device (“NAND device”, col. 12 ll. 41) comprising: an upper insulating layer 280: a first substrate 270 on the upper insulating layer 280: an upper interlayer insulating layer 265 on the first substrate 270; a plurality of word lines 246 stacked on the first substrate 270 in a first direction (top to bottom in fig. 39C) and extending through a partial portion of the upper interlayer insulating layer 265; a lower interlayer insulating layer 180 on the upper interlayer insulating layer 265: a second substrate 165 on the lower interlayer insulating layer 180: a lower insulating layer 768 on the second substrate 265: and a dummy pattern 72 composed of dummy material 72, the dummy pattern is disposed in a trench (“drain-select-level isolation trenches”, col. 16 ll. 39-40) formed in at least one of the first  270 and second substrates, wherein the trench 72 is formed on at least one of a surface where the upper insulating layer 280 meets the first substrate 270, and a surface where the lower insulating layer meets the second substrate.
With regard to claims 7 and 15, figure 39C of Baraskar discloses the dummy material 72 includes an insulating material (“the drain-select-level isolation trenches with a dielectric material such as silicon oxide”, col. 16 ll. 40-41).
With regard to claims 8 and 16, figures 39B-39C of Baraskar discloses that the dummy pattern 72 extends in a same direction (left to right in fig. 39B) that the plurality of word lines 246 extend (left to right in fig. 33B).
With regard to claims 9 and 17, figures 39B-39C of Baraskar discloses that the dummy pattern 72 extends in a direction (left to right in fig. 39B) that intersects a direction (top to bottom in fig 33B) in which the plurality of word lines 246 extend (top to bottom in fig 33B).
With regard to claims 10 and 18, figures 33B and 39C of Baraskar discloses that the dummy pattern 72 extends in a direction (left to right in fig. 39B) in which the plurality of word lines 246 extend and a direction that intersects the direction in which the plurality of word lines 246 extend (top to bottom in fig. 33B).
With regard to claim 11, figures 36 and 39C of Baraskar discloses a nonvolatile memory device (“NAND device”, col. 12 ll. 41) comprising: an upper insulating layer 280: a first substrate 270 on the upper insulating layer 280: an upper interlayer insulating layer 265 on the first substrate 270; a plurality of word lines 246 stacked on the first substrate 270 in a first direction (top to bottom in fig. 39C) and extending through a partial portion of the upper interlayer insulating layer 265; a channel structure 60 extending in the first direction (top to bottom in fig. 39C) to penetrate the plurality of word lines 246 and a partial portion of the upper interlayer insulating layer 265; a lower interlayer insulating layer 180 on the upper interlayer insulating layer 265: a second substrate 165 on the lower interlayer insulating layer 180: a lower insulating layer 768 on the second substrate 265: and a dummy pattern 72 composed of dummy material 72, the dummy pattern is disposed in a trench (“drain-select-level isolation trenches”, col. 16 ll. 39-40) formed in at least one of the first  270 and second substrates, wherein the trench 72 is formed on at least one of a surface where the upper insulating layer 280 meets the first substrate 270, and a surface where the lower insulating layer meets the second substrate.
With regard to claim 19, figures 36 and 39C of Baraskar discloses a nonolatile memory system comprising: a main substrate 8: a nonvolatile memory device (“NAND device”, col. 12 ll. 41) on the main substrate 8: and a controller (“driver circuit for memory devices”, col. 12 ll. 40) electrically connected to the nonvolatile memory device (“NAND device”, col. 12 ll. 41) on the main substrate 8, wherein the nonvolatile memory device (“NAND device”, col. 12 ll. 41) includes: an upper insulating layer 280: a first substrate 270 on the upper insulating layer 280: an upper interlayer insulating layer 265 on the first substrate 270; a plurality of word lines 246 stacked on the first substrate 270 in a first direction (top to bottom in fig. 39C) and extending through a partial portion of the upper interlayer insulating layer 265; a lower interlayer insulating layer 180 on the upper interlayer insulating layer 265: a second substrate 165 on the lower interlayer insulating layer 180: a lower insulating layer 768 on the second substrate 265: and a dummy pattern 72 composed of dummy material 72, the dummy pattern is disposed in a trench (“drain-select-level isolation trenches”, col. 16 ll. 39-40) formed in at least one of the first  270 and second substrates, wherein the trench 72 is formed on at least one of a surface where the upper insulating layer 280 meets the first substrate 270, and a surface where the lower insulating layer meets the second substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baraskar et al. (US 11,322,509) (“Baraskar”) in view of Rajashekhar et al. (US 2020/0335487) (“Rajashekhar”).
With regard to claims 3, 13, and 20, Baraskar does not disclose a thinning process is performed on at least one of the first substrate and the second substrate; and the trench is formed in the at least one of the first substrate and the second substrate which has been subjected to the thinning process.
However, figures 15-16 of Rajashekhar discloses a thinning process (“support-die substrate 708 may be thinned”, par [0167]) is performed on at least one of the first substrate 708 and the second substrate; and the trench (trench in support-die substrate 708) is formed in the at least one of the first substrate 708 and the second substrate which has been subjected to the thinning process (“thinned”, par [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory device of Baraskar with the substrate of Rajashekhar in order to provide a support-die substrate for the memory device.  See par [0167] of Rajashekhar. 
With regard to claim 4, Baraskar does not disclose that the thinning process includes a chemical mechanical polishing (CMP) process.
However, figures 15-16 of Rajashekhar discloses that the thinning process (“thinned”, par [0167]) includes a chemical mechanical polishing (CMP) process (“polishing”, par [0167]).
 Therefore, it would have been obvious to one of ordinary skill in the art to form the memory device of Baraskar with the substrate of Rajashekhar in order to provide a support-die substrate for the memory device.  See par [0167] of Rajashekhar. 
With regard to claim 5, Baraskar does not disclose that the thinning process includes a grinding process.
However, figures 15-16 of Rajashekhar discloses that the thinning process (“thinned”, par [0167]) includes a grinding process (“grinding”, par [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the memory device of Baraskar with the substrate of Rajashekhar in order to provide a support-die substrate for the memory device.  See par [0167] of Rajashekhar. 

Allowable Subject Matter
Claims 2, 6, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        12/8/2022